DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election without traverse of Species D1 in the reply filed on 11/24/2021 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.

Claim 8, 12-13, 17, 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2021.

Claims 1-20 are pending:
Claims 8, 12, 13, 17, 19 are withdrawn
Claims 1-7, 9-11, 14-16, 18, 20 are examined on the merits


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/22/2020 is/are being considered by the examiner.


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Instant abstract
Less than 50 words
Fails to provide a concise statement of the technical disclosure of the patent 
Fails to include that which is new in the art to which the invention pertains


The disclosure is objected to because of the following informalities:
Para93
Typo “gab”
Para105
Typo of “similar to FIG. 7” per Para22
Para109-136
Claims must be listed on a separate page. Please remove.
Appropriate correction is required.


Drawings
The drawings are objected to because
Throughout
Dashed lines to show optional structure invokes confusion in utility patent drawings. The application of alternate structural arrangements causes confusion and crowding. An additional view is required to show the alternate structural arrangement.
MPEP 1.84(h)(4) allows for alternative positions of structure that moves, not alternative static structure, and only if such a superimposed can be done without crowding.
The office understands that the application of dashed lines to show optional structure is common in design patent drawings, however the instant application is a utility patent application.
Fig1
Convert lead line of reference character 20/21 to arrow-head to improve clarity of indicating an assembly
Fig2
Ref char 80/82 appear to be swapped, as root normally refers to the base of the cantilever end of a blade and tip normally refers to the extended end of the cantilever of a blade.
Fig4
Change ref char 240 to 210 for consistency and clarity
Fig6
Change ref char 440 to 410 for consistency and clarity
Fig12
Change ref char 1040 to 1010 for consistency and clarity
Fig13
Change ref char 1140 to 1110 for consistency and clarity
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 1
L7, amend “and the blade terminating at a root” to improve clarity 
Claim 4
L1, remove comma to improve clarity
L2, remove comma between “ledge, supporting” to improve clarity
L2, amend “element[[,]] and spaced” to improve clarity
L3, amend “to the upper ledge” to include antecedent basis indication term
Claim 6
L1, amend “the first spaced
Instant objection is extended to all other instances of the instant issue
Claim 7
L1, amend “the second spaced finger” to have full formal antecedent basis
Instant objection is extended to all other instances of the instant issue
Claim 14
L2, remove comma to improve clarity
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7, 9-11, 14-16, 18, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
L2,3, “rotor/stator” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is claiming a rotor, a stator, a rotor or a stator, a structure called a rotor-stator, or any other possible interpretation of the cited recitation.
L3, “and rotating about” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown as it is unknown if a structure must actually rotate about the axis in order to infringe on the cited limitation, or if the structure would infringe if the structure is capable of rotating about the axis
For the purpose of applying art, the office will read the cited limitation as the latter – a functional limitation.
L4, “and comprising” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown exactly which structure is referenced as requiring the further “comprising” limitations
For the purpose of applying art, the office will read the cited limitation as the turbine engine itself as the structure comprising the limitations following L4
L9, “the inner platform” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is attempting to recite either of the antecedent structure of “each inner platform” or “the inner platforms”.
For the purpose of applying art, the office will read the cited limitation under former interpretation of “each”
Claim 2
L2, “the inner platform” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is attempting to recite either of the antecedent structure of “each inner platform” or “the inner platforms”.
For the purpose of applying art, the office will read the cited limitation under former interpretation of “each”
Claim 3
L1, “the inner platform” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is attempting to recite either of the antecedent structure of “each inner platform” or “the inner platforms”.
For the purpose of applying art, the office will read the cited limitation under former interpretation of “each”
Claim 4
L1, “the inner platform” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is attempting to recite either of the antecedent structure of “each inner platform” or “the inner platforms
For the purpose of applying art, the office will read the cited limitation under former interpretation of “each”
Claim 6
L2, “the inner platform” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is attempting to recite either of the antecedent structure of “each inner platform” or “the inner platforms”.
For the purpose of applying art, the office will read the cited limitation under former interpretation of “each”
Claim 9
L1, “the inner platform” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is attempting to recite either of the antecedent structure of “each inner platform” or “the inner platforms”.
For the purpose of applying art, the office will read the cited limitation under former interpretation of “each”
Claim 11
L1, “the inner platform” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is attempting to recite either of the antecedent structure of “each inner platform” or “the inner platforms”.
For the purpose of applying art, the office will read the cited limitation under former interpretation of “each”
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-7, 9-11, 14-16, 18, 20, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling (US 8,191,352) in view of Quinones (US 5,472,313)
Claim 1
Schilling discloses:
“A turbine engine (Fig1) comprising: 
an inner rotor/stator (Fig2, inner rotor of inner drum 78) having a longitudinal axis (axis 8); and 
an outer rotor (Fig2, outer rotor of outer drum 68) circumscribing at least a portion of the inner rotor/stator and rotating about the longitudinal axis (best seen Fig2), and comprising: 
a drum (outer drum 68), and 
a plurality of circumferentially arranged blade assemblies (blade rows 70) each comprising a blade terminating at a tip in an outer platform (blade 70 with outer platform of blade 70), and terminating at a root in an inner platform (blade 70 with outer platform of blade 70), with the outer platforms collectively defining an outer band secured to the drum (best seen Fig2), the inner platforms collectively forming an inner band (best seen Fig2), and …”
Schilling further teaches (Fig2) a schematic abradable finger seal arrangement radially inwards of the inner platform of blade 70, however Schilling is silent to the inner platform of blade assembly 70 having a box beam cross section.
Quinones teaches (Fig1,2,5, best seen Fig5) that it is known in the art of gas turbine engines box beam abradable finger seal arrangement for the inner platform for a radially inward extending airfoil.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the abradable finger seal arrangement of Schilling to use the abradable finger seal arrangement of Quinones as such a modification would be a simple substitution of one known in the art abradable finger seal arrangement for the inner platform for a radially inward extending airfoil for another known in the art abradable finger seal arrangement for the inner platform for a radially inward extending airfoil.

Annotated Fig5

    PNG
    media_image1.png
    533
    693
    media_image1.png
    Greyscale

Claim 2
The combination of Schilling and Quinones discloses: “The turbine engine of claim 1 further comprising an abradable element carried by the inner platform (Quinones: Fig5, abradable honeycomb radially outwards of seal teeth 134, corresponding to honeycomb 226 seen in Fig9).”
Claim 3
The combination of Schilling and Quinones discloses: “The turbine engine of claim 2 wherein the inner platform comprises a seat for the abradable element (Quinones: best seen Fig5).”
Claim 4
The combination of Schilling and Quinones discloses: “The turbine engine of claim 3 wherein the inner platform has an upper ledge, supporting the blade (Quinones: best seen Fig5), and a lower ledge, supporting the abradable element, spaced from and connected to upper ledge (Quinones: best seen Fig5).”
Claim 5
The combination of Schilling and Quinones discloses: “The turbine engine of claim 1 wherein the inner platform further comprises a double-tail trailing edge (Quinones: best seen Fig5), wherein the double-tail trailing edge comprises first and second spaced fingers defining a buffer cavity (Quinones: best seen Fig5).”
Claim 6
The combination of Schilling and Quinones discloses: “The turbine engine of claim 5 wherein the first finger is defined by a trailing edge portion of the inner platform (Quinones: best seen Fig5).”
Claim 7
The combination of Schilling and Quinones discloses: “The turbine engine of claim 6 wherein the second finger extends away from the trailing edge portion (Quinones: best seen Fig5).”
Claim 9
The combination of Schilling and Quinones discloses: “The turbine engine of claim 5 wherein the inner platform comprises a leading edge finger (Quinones: best seen Fig5).”
Claim 10
The combination of Schilling and Quinones discloses: “The turbine engine of claim 9 wherein the leading edge finger has radially inward curve (Quinones: best seen Fig5).”
Claim 11
The combination of Schilling and Quinones discloses: “The turbine engine of claim 10 wherein the inner platform comprises a connecting portion connecting the first finger and the leading edge finger (Quinones: best seen Fig5).”
Claim 14
The combination of Schilling and Quinones discloses: “The turbine engine of claim 1 wherein the box beam cross section has upper and lower ledges (Quinones: best seen Fig5), with a connecting rib to at least partially define a box (Quinones: best seen Fig5).”
Claim 15
The combination of Schilling and Quinones discloses: “The turbine engine of claim 14 wherein the upper ledge and the lower ledge merge to define a leading edge (Quinones: best seen Fig5, upper ledge and lower ledge merge on left side of figure to define leading edge).”
Claim 16
The combination of Schilling and Quinones discloses: “The turbine engine of claim 15 wherein the upper ledge and the lower ledge diverge to define the double-tail trailing edge (Quinones: best seen Fig5, upper ledge and lower ledge diverge on right side of figure to define first and second fingers due to the location of the rib).”
Claim 18
The combination of Schilling and Quinones discloses: “The turbine engine of claim 16 wherein the lower ledge further includes an abradable element that is stepped (Quinones: best seen Fig5).”
Claim 20
The combination of Schilling and Quinones discloses: “The turbine engine of claim 14 further comprising an abradable element mounted to the lower ledge (Quinones: best seen Fig5).”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745   

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745